Case 1:18-cv-11970-ECR-AMD Document 238 Filed 08/31/20 Page 1 of 4 PageID: 4414




 DATE OF NOTICE: August 31, 2020

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



  THE HOMESOURCE, CORP.                 :   CIVIL ACTION
                                        :
           V.                           :   NO.: 18-CV-11970
                                        :
  RETAILER WEB SERVICES, LLC.           :


                                   N O T I C E


       Please be advised that an initial pretrial conference in the

 above-captioned case will be held by telephone on September 22, 2020

 at 2:00 p.m. before the Honorable Eduardo C. Robreno.         Counsel shall

 call-in as follows:      571-353-2300 – Code: 388933132#

        Also attached is a notice of Agenda of Initial Pretrial

 Conference.    Prior to the Initial Pretrial Conference, the parties

 should confer and prepare a joint report pursuant to Federal Rule of

 Civil Procedure 26(f).       The instructions for preparing the joint

 report are available on Judge Robreno’s website and must be followed.

 See http://www.paed.uscourts.gov/judges-info/senior-judges/eduardo-c-

 robreno. The joint report should be emailed to

 robrenocorrespondence@paed.uscourts.gov at least three business days

 prior to the Initial Pretrial Conference.

       Judge Robreno requires that all documents are filed electronically

 by the attorney using the Electronic Case Filing (ECF) system.            ECF

 provides greater efficiency and timeliness in the filing of pleadings,

 Revised 2/14/2019
Case 1:18-cv-11970-ECR-AMD Document 238 Filed 08/31/20 Page 2 of 4 PageID: 4415



 automatic e-mail notice of case activity, as well as electronic storage

 of documents for remote access by the Court, the bar and the litigants.

 Attorneys appearing before Judge Robreno are required to register as

 Electronic Case Filing ("ECF") Filing Users at the Office of the Clerk

 of Court or at this court's website at www.paed.uscourts.gov. Do not

 send courtesy copies of pleadings filed electronically to the court.

        A copy of the "Pretrial and Trial Procedure" for Judge Robreno is

 available on this court's web site at www.paed.uscourts.gov under the

 heading "Documents" and the subheading "Judges' Procedures".

        If trial counsel in this case is on trial in a Court of record at

 the time of the Initial Pretrial Conference, another attorney in such

 trial attorney's office, who should be familiar with the case, is

 required to appear at the Initial Pretrial Conference.



                                    /s/ Nicole Spicer
                                    Civil Deputy Clerk to the
                                    Honorable Eduardo C. Robreno




  CC:     All Counsel




                                       2
Case 1:18-cv-11970-ECR-AMD Document 238 Filed 08/31/20 Page 3 of 4 PageID: 4416



                              NOTICE TO COUNSEL
                   OF AGENDA OF INITIAL PRETRIAL CONFERENCE


              l.   An    initial   pretrial   conference   ("Initial   Pretrial

 Conference"), as described in Fed. R. Civ. P. l6(a), (b) and (c), will

 be held shortly after an answer is filed or a case is reassigned to

 Judge Robreno's calendar.

              2.   The Initial Pretrial Conference usually will take ten

 (10) to twenty (20) minutes.

              3.   At the Initial Conference the following matters, among

 others, will be considered and acted upon:

                    A.   Jurisdictional defects, if any;

                    B.   Time limits to join other parties and to amend

 pleadings;

                    C.   Prospects of amicable settlement;

                    D. Progress of self executing disclosure under

 Fed.R.Civ.P. 26(a)(1);

                    E. Establishing schedules for remaining pretrial

 proceedings including discovery, pretrial filings, exchange of expert

 reports, etc;

                    F.   Whether a confidentiality order will be sought; 1

                    G.   Filing of dispositive motions; and,


 1          Any such order must meet the good cause requirements set forth
 in Federal Rule of Civil Procedure 26(c).      Specifically, the parties
 must identify, individually or by category of documents, which documents
 will be marked confidential and, as to each document or set of documents,
 explain why the documents should be so designated. See Pansy v. Borough
 of Stroudsburg, 23 F.3d 772 (3d Cir. 1994); Aetna Cas. & Sur. Co. v.
 George Hyman Constr. Co., 155 F.R.D. 113 (E.D. Pa. 1994) (applying
 requirements of Pansy to request for confidentiality order).

                                         3
Case 1:18-cv-11970-ECR-AMD Document 238 Filed 08/31/20 Page 4 of 4 PageID: 4417



                   H.   Setting a date for trial.

             4.   Each party should be prepared to describe the nature of

 the discovery it seeks including an estimate of the number of depositions

 it intends to take.

             5.   No further conferences will be held until the Final

 Pretrial Conference unless requested by counsel for exploration of

 settlement or for trial management or trial preparation purposes or if

 provided for in the Scheduling Order.




                                     /s/ Nicole D. Spicer________
                                     Civil Deputy Clerk to the
                                     Honorable Eduardo C. Robreno




                                       4
